Case 1:20-cv-00944-LJL Document 35 Filed 10/09/20 Page 1 of 2

   WESLEY M. MULLEN                                                   MULLEN P.C.
                                                            THE METLIFE BUILDING
                                                 200   PARK AVENUE | SUITE 1700
                                                            NEW YORK, NY 10166



                                                                              October 5, 2020

   Hon. Lewis J. Liman                 The request for a conference is DENIED without
   United States District Judge        prejudice. The parties are directed to meet and
   Southern District of New York       confer regarding custodians, search terms, and other
   500 Pearl Street                    parameters.
   New York, NY 10007
                                       SO ORDERED. 10/9/2020.
   VIA CM/ECF

           Re:     Casmento v. Volmar Construction, Inc. et al.,
                   No. 20 CV 0944 (LJL)

   Your Honor,

   I represent Plaintiff Clifford Casmento, Jr, in this whistleblower case.

   Pursuant to Local Rule 37.2 and Rule 4.B of the Court’s Individual Practices, I write
   to request a conference regarding Plaintiff’s anticipated motion to compel
   Defendants’ compliance with the Court’s order to produce responsive ESI.

   I.      The Court Ordered Defendants to Conduct
           A Reasonable Search for Responsive ESI

   By Order entered August 10, 2020, the Court granted Plaintiff’s letter motion to
   compel discovery. (ECF Doc. 20 (Order) (8/10/20) at ⁋ 1 (Defendants are
   ORDERED to conduct a reasonable search for responsive ESI on pain that, if
   Defendants do not do so, Plaintiff may move for sanctions … .”).)

   Defendants sought reconsideration of the Order. The Court denied the motion for
   reconsideration. (ECF Doc. 25.)

   II.     Defendants Still Have Not Conducted
           A Reasonable Search for Responsive ESI

   After requesting and receiving an extension of time to comply with the Order, (ECF
   Doc. 30), Defendants produced ESI to Plaintiff on September 22, 2020.

   The production is patently deficient because it includes no ESI from any custodian
   other than the Plaintiff. Defendants concede that they have not even searched their
   own email or other electronic systems. (See Exhibit A at 2 (email from Defs’ counsel
   to Pl’s counsel) (admitting that defendants’ ESI search covered only “Mr.
   Casmento’s laptop … and cell phone.”).)

   Defendants’ noncompliance cannot be the result of inadvertence. Plaintiff
   specifically identified Defendants’ failure to search relevant custodians in




                                         wmullen@mullenpc.com | (646) 632-3718
Case 1:20-cv-00944-LJL Document 35 Filed 10/09/20 Page 2 of 2
                                                                         20 CV 0944 (LJL)
                                                                           October 5, 2020
                                                                               Page 2 of 2

   correspondence to Defendants and in his first motion to compel.1 And Plaintiff
   identified the missing custodians by name.2

   All of the named custodians possess discoverable ESI: Defendants identified each of
   them as persons in possession of discoverable information. (See Defs.’ Rule 26(a)
   Disclosures (Exhibit B).)

   Moreover, Defendants’ failure to search custodians other than the Plaintiff is
   contrary to their own representations about the diligent conduct of discovery in
   compliance with the Order. Defendants claim to have “retain[ed] a legal,
   compliance, and analytics solutions company to assist with providing a reasonable
   search for responsive ESI.” (ECF Doc. 23 at 2.) Defendants represented that they
   “extracted … data from all devices[.]” (ECF Doc. 28 at 1.) Yet Defendants’
   continued failure even to search for responsive ESI — after months of effort at
   Plaintiff’s expense — is inconsistent with Defendants’ representation that they hired
   a competent third party to conduct a reasonable search.

   III.    Certification Pursuant to Local Rules

   Pursuant to Local Rule 37.2 and the Court’s Individual Practices, I conferred with
   Ms. Rosen by email and by telephone in an attempt to resolve this dispute. (See
   Exhibit A (email correspondence).) We spoke by phone on Thursday, October 1.

   Defendants have not agreed to produce ESI from the custodians they themselves
   identified as likely to possess relevant information. The noncompliance persists
   notwithstanding the Court’s Order.

   IV.     Conclusion

   Accordingly Plaintiff requests that Defendants be required immediately to cure their
   discovery default, and that the Court order Defendants “to pay the reasonable
   expenses, including attorney’s fees, caused by the[ir] failure” to comply with the
   Order. Fed. R. Civ. P. 37(b)(2)(C). Alternatively, Plaintiff requests a conference.

   Respectfully,



   Wesley M. Mullen

   cc:     Gayle Rosen, Esq. (via CM/ECF and email)

   1
    See Pl’s First Mot. (ECF Doc. 19) (“Defendants’ production contains no ESI from many
   relevant custodians.”).
   2
     Ltr. from Pl’s Counsel to Defs’ Counsel (6/30/2020) (ECF Doc. 19-2) at 2 (“The
   production contains no email from … John Volandes; Artemios Marinakis; Peter Volandes;
   Mike Marinakis; Ted Kouridakis; Joseph Mosca; Hemant Shah; [and] George Kapasakis”
   and “contains only limited email … from Defendant … Marinakis and … Jazmine Ottley,
   whom we understand to be engaged in hiring and firing decisions.”).



                                         wmullen@mullenpc.com | (646) 632-3718
